PS5-029                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       ___________

                                       No. 14-2684
                                       ___________


                                    JANET FRANCIS,
                                              Appellant

                                             v.

                                     TD BANK, N.A.

                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:12-cv-07753)
                      District Judge: Honorable Robert B. Kugler
                      ____________________________________


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 17, 2014
              Before: CHAGARES, JORDAN and GARTH, Circuit Judges

                           (Opinion filed: December 29, 2014)

                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             1
       Janet Francis appeals from the orders of the District Court dismissing her amended

complaint for failure to state a claim and denying reconsideration. For the following

reasons, we will affirm the judgment of the District Court.

       Because we write primarily for the parties, we will only briefly recite the facts of

the case. In May 2011, TD Bank, N.A. (“TD Bank”) commenced a foreclosure action

against Francis in the Superior Court of New Jersey (“the Superior Court”) after she

defaulted on her obligations under a mortgage loan. Francis raised several counterclaims

against TD Bank.1 In November 2012, the Superior Court issued a decision denying

Francis’s counterclaims and granting TD Bank’s motion for summary judgment.

       In December 2012, Francis filed a complaint against TD Bank in the District

Court. Because her complaint failed to comply with proper pleading requirements, the

District Court granted Francis an opportunity to amend it. In February 2013, Francis

filed an amended complaint raising seventeen causes of action.2 TD Bank moved to

dismiss the amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. While the motion to dismiss was pending, Francis filed an “Amended Notice

of Removal,” in which she argued that her filing of the amended complaint served to


1
 Francis filed her own action in state court against TD Bank, but it was dismissed soon
after it was filed.
2
 Francis listed her claims against TD Bank as follows: Failure to Serve Complaint and
Summons; Negligence; Fraud; Violation of Truth in Lending Act; Quiet Title; Violation
of Fair Foreclosure Act; Misapplied Payments; Breach of Contract; Assessed Incorrect
Interest Rate at Closing; Assessed Incorrect Taxes at Closing; Wrongful Foreclosure;
Noncompliance of Rescission; Set Aside Foreclosure Sale; Void Trustee’s Deed Upon
Sale; Void Attempt of Assignment of Deed of Trust; Negligent Intentional Infliction of
Emotional Distress; and Intentional Infliction of Emotional Distress.
                                             2
remove the state foreclosure action to federal court. She attached to that filing a copy of

a Notice of Removal that she delivered to the Superior Court on March 6, 2013.

       The District Court granted the motion to dismiss, concluding that Francis’s claims

were either foreclosed by the doctrines of claim and issue preclusion, prohibited by the

Rooker-Feldman doctrine,3 or failed to sufficiently state claims for relief. The District

Court also determined that, contrary to Francis’s assertion, the foreclosure case had not

been removed to federal court. The District Court identified federal and state law claims

and noted that Francis had not attempted to remove that action from state court within the

thirty-day time limit set forth in 28 U.S.C. § 1446(b). After the District Court denied

Francis’s motion for reconsideration,4 she timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review over the

District Court’s order dismissing the complaint. Ballentine v. United States, 486 F.3d

806, 808 (3d Cir. 2007). To avoid dismissal under Fed. R. Civ. P. 12(b)(6), a complaint

must “state a claim to relief that is plausible on its face” by allowing a “reasonable

inference that the defendant is liable for the misconduct alleged.” See Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quotation marks and citation omitted). We review the order

denying the motion for reconsideration for abuse of discretion. Lazaridis v. Wehmer, 591




3
 See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).
4
  The District Court also denied the parties’ cross-motions for sanctions, which are not at
issue in this appeal.

                                              3
F.3d 666, 669 (3d Cir. 2010) (per curiam). We may affirm on any ground supported by

the record. See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

       On appeal, Francis has not meaningfully challenged the District Court’s orders

dismissing the complaint or denying reconsideration. Rather, she argues generally that

the District Court erred by failing to reverse the judgment of the Superior Court in the

foreclosure action filed by TD Bank. (See Appellant’s Brief at 4.) She explains that the

District Court failed to observe the fact that TD Bank did not to serve a “valid complaint

and summons” and “validate the debt” in the foreclosure action. (Id.)

       Contrary to Francis’s argument, the District Court did not have the authority to

simply reverse the ruling in the state court foreclosure action. See Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that the Rooker-Feldman

doctrine deprives district courts of jurisdiction over “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments”). To the extent that Francis wished to obtain federal review of the state court

judgment, she should have sought discretionary review in the United States Supreme

Court after exhausting her state court remedies. See In re Knapper, 407 F.3d 573, 580

(3d Cir. 2005).

       Francis also argues that the District Court erred by failing to treat her case as a

removal action. First, she appears to raise this argument in an attempt to bolster her

previous argument that the District Court should have reversed the state court judgment.


                                              4
Furthermore, as the District Court explained, Francis did not remove the state court case

to federal court. Rather, she initiated an original action in the District Court on

December 20, 2012, when she filed her federal complaint. When the District Court

ordered her to properly allege facts in support of her claims, she submitted an amended

complaint. Although she discussed “removal” of the state action at the outset of her

amended complaint and attached state court documents among her many exhibits, she

also listed seventeen causes of action for relief. Her filing read as an independent action.

Neither the District Court nor the defendants were on notice that Francis sought to

remove a state court action.5

       Francis additionally asserts that the District Court erred by failing to adjudicate

certain matters that were left unresolved on the state court docket. As an initial matter,

given that final judgment was entered in the state court case, all matters appear to have

been resolved. However, even assuming that Francis is correct, the District Court did not

have the authority to decide matters which arose in the state court case. See Atl. Coast

Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 286 (1970) (noting that state

courts and federal courts comprise separate legal systems); In re Grand Jury Proceeding,


5
 That she later filed an “Amended Notice of Removal” in the District Court proceeding
does not change the analysis. Moreover, as the District Court noted, and as TD Bank
argued in its motion to dismiss, the time-period for removing the state case to federal
court had long expired before Francis filed her original complaint (or the later filed
amended complaint or “Amended Notice of Removal”) in the District Court. See Ariel
Land Owners, Inc. v. Dring, 351 F.3d 611, 614 (3d Cir. 2003) (quoting 28 U.S.C.
§ 1446(b), which provides that “the notice of removal of a civil action or proceeding shall
be filed within thirty days after the receipt by the defendant . . . of a copy of the initial
pleading setting forth the claim for relief upon which such action or proceeding is
based.”)
                                               5
654 F.2d 268, 278-79 (3d Cir. 1981) (explaining that generally federal courts may only

issue directives to state courts to protect their jurisdiction or effectuate judgments).

       Finally, construing Francis’s pro se brief liberally, see Haines v. Kerner, 404 U.S.

519, 520 (1972) (per curiam), she appears to take issue with the District Court’s dismissal

of the first claim in her amended complaint—“Failure to Serve Complaint and

Summons.”6 In the amended complaint, Francis explained that after TD Bank filed the

foreclosure action, it failed to serve the other parties in interest to the action.7 Francis

does not argue that she did not receive a copy of the complaint and summons, but rather

that TD Bank’s failure to serve the other parties somehow undermined the proceedings.

Even assuming that such a claim were cognizable, Francis failed to “state a claim to relief

that is plausible on its face.” Iqbal, 556 U.S. at 678 (quotation marks and citation

omitted). Attached to her amended complaint are copies of the summonses (and

corresponding affidavits of service) that TD Bank served on the other parties in interest.

Cf. Pension Benefit Guar. Corp. v. White Consol. Indus., 998 F.2d 1192, 1196 (3d Cir.

1993) (explaining that, on a motion to dismiss, a court may consider the allegations in the

complaint as well as attached exhibits and indisputably authentic documents). Indeed,


6
  Even affording Francis’s brief liberal construction, we conclude that she has waived all
remaining challenges to the District Court’s orders. See Kost v. Kozakiewicz, 1 F.3d
176, 182 (3d Cir. 1993); see also LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.
1995) (stating that although “appellate courts generally do not hold pro se litigants rigidly
to the formal briefing standards . . . we need not manufacture claims of error for an
appellant proceeding pro se, especially when [she] has raised an issue below and elected
not to pursue it on appeal.”).
7
 Those parties included the Township of Westhampton, where the mortgaged property
was located, and the State of New Jersey.
                                          6
TD Bank appears to have fully complied with the service requirements of New Jersey

Court Rule 4:4-4(b)(1)(C). Moreover, even if the interested parties had not been properly

served, Francis did not indicate that she was in any way precluded from participating in

the case.

       For these reasons, we will affirm the judgment of the District Court.8




8
  Subsequent to filing her briefs, Francis filed a document titled “Plaintiff Janet Francis
Notice of Motion,” wherein she appears to request summary judgment under Rule 56 of
the Federal Rules of Civil Procedure. Such a motion is properly brought in a district
court, not on appeal. Nonetheless, to the extent that she seeks an order from this Court
vacating the District Court’s ruling and granting judgment in her favor, her requests are
denied.
                                               7